DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2022 has been entered.
Response to Remarks
This Office action is considered fully responsive to the amendments filed September 09, 2022.
The previous specification objection is withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed September 09, 2022, with respect to the rejection(s) of claim(s) 1-4, 8-14, 18-20 under U.S.C. and the remaining claims under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20220095277 A1.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 8-12, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0014833 A1 to AKKARAKARAN et al. (“Akkarakaran”) in view of U.S. Publication No. 2022/0095277 A1 to AIBA et al. (“Aiba”).
As to claims 1-2, 4, 8-9, see similar rejections to claims 11-12, 14, 18-19, respectively. The apparatus teaches the method.
As to claim 10, Akkarakaran and Aiba discloses the method of claim 9, wherein the second wireless is a peer wireless device of the sidelink between the wireless device and the second wireless device (Akkarakarn, para. 0036, the UEs 120 may communicate using peer-to-peer (P2P) communications).  As the primary reference is used to teach the instant claim, the same suggestion/motivation of claim 11 applies.
As to claim 11, Akkarakaran discloses a wireless device (fig. 7, para. 0089, UE) comprising: one or more processors (para. 0094, processor): and memory storing instructions that, when executed by the one or more processors, cause the wireless device to (para. 0094, component (or a portion of a component) may be implemented as instructions or code stored in a non-transitory computer-readable medium and executable by a controller or a processor to perform the functions or operations of the component): receive one or more messages comprising configuration parameters (paras. 0042, 0072, BS configures and transmits to UE BWP configurations including various parameters) indicating: a first plurality of bandwidth parts (BWPs) of a Uu link (para. 0074, the BS may configure a quantity of BWP configurations for UE1 such that a common maximum quantity of BWP configurations for access link BWPs associated with UE1 and sidelink BWPs associated with UE1 is satisfied); a second plurality of BWPs of a sidelink (para. 0074, the BS may configure a quantity of BWP configurations for UE1 such that a common maximum quantity of BWP configurations for access link BWPs associated with UE1 and sidelink BWPs associated with UE1 is satisfied); and an association with a mapping relationship between at least one of the first plurality of BWPs and at least one of the second plurality of BWPs, wherein the associated BWPs are different from each other (para.0062, UE1 may be configured with different sets of parameters for access link communication and sidelink communication. The one or more BWP-specific access link parameters may be optimized for, or configured in consideration of, access link operation of UE1, and the one or more BWP-specific sidelink parameters may be optimized for, or configured in consideration of, sidelink operation of UE1, i.e. access/SL BWPs both being configured by BS is “an association,” access/SL BWPs both having BWP-specific parameters is “a mapping relationship”); receive a downlink control information (DCI) indicating a first BWP of the first plurality of BWPs (para. 0063, the BS may transmit the indication of the one or more BWP-specific access link parameters and the one or more BWP-specific sidelink parameters to UE1 in one or more signaling communications, which may include one or more downlink control information (DCI) communications); select a second BWP, from the second plurality of BWPs, based on the association (para. 0072,  UE1 may perform sidelink communication based at least in part on one or more BWP-specific sidelink parameters included in the sidelink BWP configuration, i.e. this implies it selects/utilizes at least a BWP for communication); and in response to the reception of the DCI (para. 0063, BWP parameters sent via DCI): activate the first BWP (para. 0072, UE1 may activate, based at least in part on receiving an indication from the BS, one or more access link BWP configurations, one or more sidelink BWP configurations, one or more joint or common access link and sidelink BWP configurations, or a combination thereof); and activate the second BWP (para. 0072, UE1 may activate, based at least in part on receiving an indication from the BS, one or more access link BWP configurations, one or more sidelink BWP configurations, one or more joint or common access link and sidelink BWP configurations, or a combination thereof).
Akkarakaran does not expressly disclose an association comprising a one to one mapping relationship between a first BWP of the first plurality of BWPs and a second BWP of the second plurality of BWPs.
Aiba discloses the one SL BWP 601 may be configured as a part of the UL BWP(s). Also, the one SL BWP 601 may be associated with one of the one or more UL BWP(s) (para. 0184).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the association of Aiba into the invention of Akkarakaran.  The suggestion/motivation would have been for SL CSI reporting (Aiba, para. 0002).  Including the association of Aiba into the invention of Akkarakaran was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aiba.
As to claim 12, Akkarakaran and Aiba further discloses the wireless device of claim 11, wherein the first plurality of BWPs of the Uu link comprise: multiple downlink BWPs (Akkarakaran, para. 0084, downlink BWPs); or uplink BWPs of the Uu link (Akkarakaran, para. 0084, uplink BWPs).  As the primary reference is used to teach the instant claim, the same suggestion/motivation of claim 11 applies.
As to claim 14, Akkarakaran and Aiba further discloses the wireless device of claim 11, wherein the reception of the DCI comprises the instructions, when executed by the one or more processors, to cause the wireless device to receive the DCI from a base station (Akkarakaran, para. 0063, the BS may transmit the indication of the one or more BWP-specific access link parameters and the one or more BWP-specific sidelink parameters to UE1 in one or more signaling communications, which may include one or more downlink control information (DCI) communications, para. 0094, component (or a portion of a component) may be implemented as instructions or code stored in a non-transitory computer-readable medium and executable by a controller or a processor to perform the functions or operations of the component).  As the primary reference is used to teach the instant claim, the same suggestion/motivation of claim 11 applies.
As to claim 18, Akkarakaran and Aiba further discloses the wireless device of claim 11, wherein the activation of the first BWP and the activation of the second BWP are at: a same symbol; a same slot; or a same subframe (Akkarakaran, para. 0085, such that the access link BWP configuration and the sidelink BWP configuration are simultaneously active for the UE; para. 0086, the one or more BWP-specific access link parameters identify a slot format configuration for access link communication between the UE and the BS, and the one or more BWP-specific sidelink parameters identify a slot format configuration for sidelink communication between the UE and the other UE; para. 0088, an uplink symbol indicator that identifies one or more symbols that are permitted to be used for uplink access link communication or sidelink communication).  As the primary reference is used to teach the instant claim, the same suggestion/motivation of claim 11 applies.
As to claim 19, Akkarakaran and Aiba further discloses the wireless device of claim 11, wherein the reception of the one or more messages comprises the instructions, when executed by the one or more processors, to cause the wireless device to receive the one or more messages from: a base station (Akkarakaran, para. 0063, the BS may transmit the indication of the one or more BWP-specific access link parameters and the one or more BWP-specific sidelink parameters to UE1 in one or more signaling communications); or a second wireless device.  As the primary reference is used to teach the instant claim, the same suggestion/motivation of claim 11 applies.
As to claim 20, Akkarakaran discloses a system (fig. 5) comprising: a base station (fig. 5, BS) comprising: one or more first processors (para. 0041, controller/processor of base station); and first memory storing first instructions that, when executed by the one or more first processors (para. 0041, memory 242 stores program codes for base station, controller/processor 240 of base station performs operations of processes), cause the base station to: transmit one or more messages comprising configuration parameters (paras. 0042, 0072, BS configures and transmits to UE BWP configurations including various parameters) indicating: a first plurality of bandwidth parts (BWPs) of a Uu link (para. 0074, the BS may configure a quantity of BWP configurations for UE1 such that a common maximum quantity of BWP configurations for access link BWPs associated with UE1 and sidelink BWPs associated with UE1 is satisfied); a second plurality of BWPs of a sidelink (para. 0074, the BS may configure a quantity of BWP configurations for UE1 such that a common maximum quantity of BWP configurations for access link BWPs associated with UE1 and sidelink BWPs associated with UE1 is satisfied); and an association with a mapping relationship between at least one of the first plurality of BWPs and at least one of the second plurality of BWPs, wherein the associated BWPs are different from each other (para.0062, UE1 may be configured with different sets of parameters for access link communication and sidelink communication. The one or more BWP-specific access link parameters may be optimized for, or configured in consideration of, access link operation of UE1, and the one or more BWP-specific sidelink parameters may be optimized for, or configured in consideration of, sidelink operation of UE1, i.e. access/SL BWPs both being configured by BS is “an association,” access/SL BWPs both having BWP-specific parameters is “a mapping relationship”); transmit a downlink control information (DCI) indicating a first BWP of the first plurality of BWPs (para. 0063, the BS may transmit the indication of the one or more BWP-specific access link parameters and the one or more BWP-specific sidelink parameters to UE1 in one or more signaling communications, which may include one or more downlink control information (DCI) communications); and a wireless device (fig. 5, UE1) comprising: one or more second processors (para. 0094, processor); and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to (para. 0094, component (or a portion of a component) may be implemented as instructions or code stored in a non-transitory computer-readable medium and executable by a controller or a processor to perform the functions or operations of the component): receive the one or more messages  (paras. 0042, 0072, BS configures and transmits to UE BWP configurations including various parameters); receive the DCI (para. 0063, the BS may transmit the indication of the one or more BWP-specific access link parameters and the one or more BWP-specific sidelink parameters to UE1 in one or more signaling communications, which may include one or more downlink control information (DCI) communications); select a second BWP, from the second plurality of BWPs, based on the association (para. 0072,  UE1 may perform sidelink communication based at least in part on one or more BWP-specific sidelink parameters included in the sidelink BWP configuration, i.e. this implies it selects/utilizes at least a BWP for communication); and in response to the reception of the DCI (para. 0063, BWP parameters sent via DCI): activate the first BWP (para. 0072, UE1 may activate, based at least in part on receiving an indication from the BS, one or more access link BWP configurations, one or more sidelink BWP configurations, one or more joint or common access link and sidelink BWP configurations, or a combination thereof); and activate the second BWP (para. 0072, UE1 may activate, based at least in part on receiving an indication from the BS, one or more access link BWP configurations, one or more sidelink BWP configurations, one or more joint or common access link and sidelink BWP configurations, or a combination thereof).
Akkarakaran does not expressly disclose an association comprising a one to one mapping relationship between a first BWP of the first plurality of BWPs and a second BWP of the second plurality of BWPs.
Aiba discloses the one SL BWP 601 may be configured as a part of the UL BWP(s). Also, the one SL BWP 601 may be associated with one of the one or more UL BWP(s) (para. 0184).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the association of Aiba into the invention of Akkarakaran.  The suggestion/motivation would have been for SL CSI reporting (Aiba, para. 0002).  Including the association of Aiba into the invention of Akkarakaran was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aiba.
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0014833 A1 to AKKARAKARAN et al. (“Akkarakaran”) in view of U.S. Publication No. 2022/0095277 A1 to AIBA et al. (“Aiba”) and in further view of NPL “PHY layer structure for NR sidelink” to Ericsson.
As to claim 5, see similar rejection to claim 15.  The apparatus teaches the method.
As to claim 15, Akkarakaran and Aiba does not expressly disclose the wireless device of claim 11, wherein the second BWP associated with the first BWP comprises the second BWP having a different BWP index as the first BWP or a different frequency as the first BWP.
Ericsson discloses at page 1, section 2, Proposal 1, “Uu-BWP can be dynamically switched and there is no restriction on the frequency location and/or bandwidth alignment of different BWPs.  Therefore, as a natural consequence, SL-BWP configuration cannot be aligned with the Uu-BWP.”
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the proposal of Ericsson into the invention of Akkarakaran and Aiba.  The suggestion/motivation would have been to allow a gNB to configure UL and SL in an appropriate manner (Ericsson, page 1, section 2, Proposal 1).  Including the proposal of Ericsson into the invention of Akkarakaran and Aiba was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ericsson.
Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0014833 A1 to AKKARAKARAN et al. (“Akkarakaran”) in view of U.S. Publication No. 2022/0095277 A1 to AIBA et al. (“Aiba”) and in further view of U.S. Publication No. 2020/0259627 A1 to Loehr et al. (“Loehr”).
As to claim 6, see similar rejection to claim 16.  The apparatus teaches the method.
As to claim 16, Akkarakaran and Aiba does not expressly disclose wireless device of claim 11, wherein the activation of the first BWP comprises the instructions, when executed by the one or more processors, to cause the wireless device to switch to the first BWP based on the DCI.
Loehr discloses DCI used to switch (activate/deactivate) the (UL) BWP (para. 0060).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the DCI of Loehr into the invention of Akkarakaran and Aiba.  The suggestion/motivation would have been to selectively deactivating a bandwidth part in the case of a numerology mismatch between an uplink bandwidth part and a sidelink bandwidth part (Loehr, para. 0002).  Including the DCI of Loehr into the invention of Akkarakaran and Aiba was within the ordinary ability of one of ordinary skill in the art based on the teachings of Loehr.
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0014833 A1 to AKKARAKARAN et al. (“Akkarakaran”) in view of U.S. Publication No. 2022/0095277 A1 to AIBA et al. (“Aiba”) and in further view of U.S. Publication No. 2020/0092833 A1 to AGIWAL et al. (“Agiwal”).
As to claim 7, see similar rejection to claim 17.  The apparatus teaches the method.
As to claim 17, Akkarakaran and Aiba does not expressly disclose wireless device of claim 11, wherein the activation of the second BWP comprises the instructions, when executed by the one or more processors, to cause the wireless device to switch to the second BWP of the sidelink.
Agiwal discloses if the DCI indicates that SL grant is for F2, the UE then uses the resource information in the DCI to identify the scheduling assignment (SA), which also refers to ‘scheduling control,’ and data resources from the determined v2x-SchedulingPool 2 (corresponding to a carrier frequency F2) to be used for V2X SL transmission in step 940. The UE then performs V2X SL transmission based on the received SL grant on UL BWP 4 of the carrier frequency F2 in step 950. One or more SL BWPs can be configured for SL communication (i.e. activated) instead of using a UL BWP for SL communication. In this case, the procedure is applied by replacing (i.e. switching) a ‘UL BWP’ with ‘SL BWP’ (para. 0167).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the DCI of Agiwal into the invention of Akkarakaran and Aiba.  The suggestion/motivation would have been to handle an inactivity timer in V2X (Agiwal, para. 0002).  Including the DCI of Agiwal into the invention of Akkarakaran and Aiba was within the ordinary ability of one of ordinary skill in the art based on the teachings of Agiwal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463